Citation Nr: 1108626	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  08-23 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for gastrointestinal problems, to include stomach and heartburn problems, claimed to be as a result of medical treatment at the VA Medical Center (VAMC) in Walla Walla, Washington.    

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a left hip replacement, claimed to be as a result of medical treatment at the VAMC in Walla Walla, Washington.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to October 1943, during World War II.  

This appeal comes before the Board of Veterans' Appeals (Board) from July 2005 and April 2006 rating decisions of the Department of Veterans Affairs (VA), Portland, Oregon, Regional Office (RO), which inter alia denied entitlement to compensation under 38 U.S.C.A. § 1151 for gastrointestinal problems, to include stomach and heartburn problems, and residuals of a left hip replacement, claimed to be as a result of medical treatment at the VAMC in Walla Walla, Washington.  The Veteran disagreed with such denials and subsequently perfected an appeal.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to compensation under 38 U.S.C.A. § 1151 for   gastrointestinal problems, to include stomach and heartburn problems, and residuals of a left hip replacement, claimed to be as a result of medical treatment at the VAMC in Walla Walla, Washington.  Specifically, the Veteran has alleged that VA was negligent in treating a left leg disability with inappropriate medications that caused his gastrointestinal problems.  The Veteran also claims that VA was negligent in failing to properly diagnose and treat his left hip disability prior to a left hip total arthroplasty revision procedure in September 2000.  Although the Board regrets the delay, further development is necessary prior to analyzing the claims on the merits.  

Essentially, to obtain benefits under 38 U.S.C.A. § 1151(a), a claimant must show (1) a "qualifying additional disability," (2) actually caused by the treatment or examination furnished by VA, and (3) a proximate or direct cause that is either a fault on the part of VA or an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361(c), (d)(2010).  It must be shown that the hospital care, medical or surgical treatment, or examination caused a veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without a veteran's or, in appropriate cases, a veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1) (2010).  In the alternative, it may be shown that the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361 (d)(2) (2010).  

Despite the fact that the claims file contains numerous medical records, including VA and private treatment records, there is insufficient evidence of record on which to decide his claim under the provisions of 38 U.S.C.A. § 1151 (2010).  In this regard,  it is clear that the Veteran has had continual problems with his stomach/gastrointestinal system and left hip following initial injuries and subsequent VA treatment.  Further, with regard to the Veteran's claim regarding his left hip disability, a private physician provided an opinion that the Veteran's "current disability is a result of a delay in recognition of a failing hip replacement," that "resulted in much more bone loss than would have transpired had an earlier revision surgery been offered."  See August 2006 Private Treatment Letter from Dr. K. E. Willard.  However, in providing a positive opinion, the August 2006 private physician fails to address whether the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in furnishing medical treatment, to include whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider in diagnosing and treating the Veteran's left hip disability prior to his September 2000 left hip total arthroplasty revision procedure, or whether additional disability was due to an event which was not reasonably foreseeable, based on what a reasonable health care provider would have foreseen.  The August 2006 private physician also failed to provide a rationale for his negative opinion.  Since the August 2006 private physician failed to provide an opinion based on the standard outlined in 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361 and a rationale for his opinion, the Board finds such opinion inadequate for determining the Veteran's claim regarding his left hip disability.  There are no other opinions of record regarding the Veteran's compensation claim under 38 U.S.C.A. § 1151 for residuals of a left hip disability.  Further review of the claims folder is negative for any opinion regarding the Veteran's compensation claim under 38 U.S.C.A. § 1151 for gastrointestinal problems.   

Because there is inadequate medical evidence for the Board to make a determination in this case, a remand is required so that the Veteran may be provided with a VA examinations and opinions to evaluate the nature and etiology of any gastrointestinal problems, to include stomach and heartburn problems, and any residuals of a left hip replacement, including an opinion regarding whether any failure on the part of VA to timely diagnose and properly treat any gastrointestinal problems, to include stomach and heartburn problems, and any residuals of a left hip replacement proximately caused or worsened the disorders.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain any outstanding records relevant to the treatment of the Veteran's claimed conditions at any VA and/or private health care facility, to include records showing that the Veteran provided informed written and verbal consent of the medical procedures in question.  All required releases must be obtained from the Veteran.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AMC/RO should schedule the Veteran for an appropriate VA examination to evaluate his gastrointestinal problems, to include stomach and heartburn problems, and residuals of a left hip replacement and assess the appropriateness of the VA treatment rendered.  The claims folder, and a copy of this remand, must be made available to the examiner in conjunction with the examination.  The examiner should state whether it is at least likely as not that VA treatment, or lack thereof, resulted in additional disability , to include any gastrointestinal problems, to include stomach and heartburn problems, and any residuals of a left hip replacement.  The examiner should clearly identify the additional disability.  

In addition to indentifying any additional disability of the gastrointestinal system and left hip, the VA examiner is requested to offer opinions as to the following questions regarding any gastrointestinal problems, to include stomach and heartburn problems, and any residuals of a left hip replacement:

(a)  Whether there was carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault on VA's part in furnishing hospital care, medical or surgical treatment or examination;

(b)  Whether any failure on part of VA to timely diagnose and properly treat the disease or injury of the gastrointestinal system and/or left hip caused or contributed to the disorder; 

(c)  Whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished the hospital care, medical or surgical treatment, or examination without informed consent; and

(d)  Whether the Veteran's disability of the gastrointestinal system and/or left hip was the result of an event not reasonably foreseeable, such as a disorder that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  

All opinions provided must be thoroughly explained, and a complete rationale should be provided for any opinion.  The claims file should be made available to the examiner for review.  The entire claims file must be reviewed by the examiner in conjunction with each examination and the report should state that such review has been accomplished.

3.  Upon completion of the above-requested development, the RO should readjudicate the Veteran's 38 U.S.C.A. § 1151 claims for gastrointestinal problems, to include stomach and heartburn problems, and residuals of a left hip replacement, claimed to be as a result of medical treatment at the VAMC in Walla Walla, Washington, taking into account any newly obtained evidence.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand are to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by not attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).








	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



